—Judgment, Su*280preme Court, New York County (Renee White, J.), rendered April 11, 2000, convicting defendant, upon his pleas of guilty, of attempted criminal sale of a controlled substance in the third degree and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 3 years, respectively, unanimously affirmed.
After affording defendant a suitable opportunity to be heard both in person and through counsel, the court properly exercised its discretion in denying defendant’s motion to withdraw his pleas (see, People v Frederick, 45 NY2d 520). The record of the plea allocution establishes the voluntariness of the plea and defendant’s assertions that he was innocent of the two unrelated crimes and “was not in the right state of mind” when he accepted these lenient pleas did not entitle him to withdraw them. We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.